Title: From Benjamin Franklin to John Jay, 4 September 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Versailles, Sept. 4. 1781
I received a few Days since a very obliging Letter from you. I have it not with me here, and therefore cannot mention the Date. I shall answer it particularly by the next Opportunity. This serves chiefly to cover the Communication of two Letters, which I have received, one from Mr Adams, relative to the Propos’d Mediation. The other from some Merchants who possess Congress Drafts of a Late Date. I have declar’d my Opinion of those drawn on Mr Laurens, that we have nothing to do with them, and that I can give no Expectations of their being paid. I believe I sent you a Copy of M. le Comte de Vergennes’s Letter, in which I am explicitly told that I shall not be assisted to pay any Drafts made after the first of April. You will see that the Promise of drawing no more upon you, has not been kept: and you will judge for yourself whether it will be right for you to accept these new Bills. But I ought to acquaint you, that I see no Prospect at present of my being able to help you in paying them.— I just now hear that Mr Adams is very ill. I think it would be of Service if you and I could meet. Cannot you make a Trip to Paris? Or will you meet me at Bourdeaux? Mr Laurens is not likely to be at Liberty to join us. And it is perhaps a Question whether Mr Jefferson will cross the Seas. He refus’d the Appointment of coming with me. And I should not wonder if Mr Adams should return before the Treaty commences: In which case the Business will rest much with us two. I have many reasons for desiring to converse with you besides the Pleasure it would give me.
With great and sincere Esteem, I am, Dear Sir, Your most obedient and most humble Servt.
B Franklin
I write this in a Croud. Excuse the Incorrectness.His Excelly. Jno Jay Esqr
 
Addressed: A Monsieur / Monsieur Jay, / Minister des Etats Unis de / l’Amerique Septentrionale / à Madrid.
Endorsed: Doctr Franklin 4 sep. 1781 ansd. in part 3 Octr. 1781 by Maj. Franks
